Exhibit 10.99

COMSTOCK HOMEBUILDING COMPANIES, INC.

AMENDED AND RESTATED

RESTRICTED STOCK AGREEMENT

FOR

[                    ]

This RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into
effective as                     , by and between COMSTOCK HOMEBUILDING
COMPANIES, INC. a Delaware corporation (the “Company”), and
[                    ] (the “Recipient”) and fully supersedes and replaces that
certain Restricted Stock Agreement dated [                    ] for the issuance
of [                    ] shares.

RECITALS

The Committee has determined that it is in the best interests of the Company to
recognize the Recipient’s performance and to provide incentive to the Recipient
to continue to provide services as a director of the Company by affording
Recipient the right to elect to receive all or a portion of the compensation
payable in respect of such service in restricted shares of Class A Common Stock,
par value $.01 per share, of the Company (“Common Stock”); and

This award is granted pursuant to the Company’s 2004 Long-Term Incentive
Compensation Plan (the “Plan”) which is incorporated herein for all purposes.
The Recipient hereby acknowledges receipt of a copy of the Plan. Unless
otherwise provided herein, capitalized terms used herein that are defined in the
Plan and not defined herein shall have the meanings attributable thereto in the
Plan.

NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Award of Restricted Stock. Recipient has elected to receive $[            ]
(the “Compensation Amount”) in director compensation, otherwise payable to
Recipient in cash, in shares of restricted Common Stock (collectively the
“Restricted Stock”) valued at the closing price (the “Issuance Price”) on the
Issuance Dates set forth in the table below (the “Issuance Date”). The shares of
Restricted Stock shall be issued on the applicable Issuance Dates and shall vest
in accordance with Section 2 of this Agreement.

 

Percentage of Compensation Amount

 

Issuance Date

 

Issuance Price

25%

  last trading day of the first fiscal quarter of 2010  

closing price on the Issuance Date

25%

  last trading day of the second fiscal quarter of 2010  

closing price on the Issuance Date

25%

  last trading day of the third fiscal quarter of 2010  

closing price on the Issuance Date

25%

  last trading day of the fourth fiscal quarter of 2010  

closing price on the Issuance Date



--------------------------------------------------------------------------------

The Restricted Stock shall be subject to the terms, provisions and restrictions
set forth in this Agreement and in the Plan. As a condition to entering into
this Agreement, and as a condition to the issuance of any shares of Restricted
Stock (or any other securities of the Company), the Recipient agrees to be bound
by all of the terms and conditions herein and in the Plan.

2. Vesting of Restricted Stock.

(a) Except as otherwise provided in Sections 2 and 4 and Schedule A hereof, 100%
of the shares of Restricted Stock shall become vested provided that the
Continuous Service of the Recipient continues through and including January 5,
2011 (the “Vesting Date”).

There shall be no proportionate or partial vesting of shares of Restricted Stock
in or during the months, days or periods prior to each Vesting Date, and all
vesting of shares of Restricted Stock shall occur only on the applicable Vesting
Date. Upon the termination or cessation of Recipient’s Continuous Service, for
any reason whatsoever, any portion of the Restricted Stock which is not yet then
vested, and which does not then become vested pursuant to this Section 2, shall
automatically and without notice terminate, be forfeited and be and become null
and void.

(b) Notwithstanding any other term or provision of this Agreement, in the event
of any merger, consolidation or other reorganization in which the Company does
not survive, or in the event of any Change in Control, as defined in
Section 9(b) of the Plan, the Restricted Stock may be dealt with in accordance
with any of the following approaches, as determined by the agreement
effectuating the transaction or, if and to the extent not so determined, as
determined by the Committee: (a) the continuation of the grant of the Restricted
Stock by the Company, if the Company is a surviving corporation, subject to the
terms and conditions set forth herein, (b) the assumption or substitution for,
as those terms are defined in Section 9(b)(iv) of the Plan, the Restricted Stock
by the surviving corporation or its parent or subsidiary, (c) full vesting of
the Restricted Stock, or (d) settlement of the value of the Restricted Stock in
cash or cash equivalents or other property followed by cancellation of the
Restricted Stock.

(c) Notwithstanding the foregoing, if, prior to the Vesting Date and within
twelve months after a Change in Control of the Company, the Recipient’s
Continuous Service is terminated (i) by the Company or a Related Entity without
Cause, or (ii) by the Recipient for Good Reason then, the shares of Restricted
Stock subject to this Agreement shall become immediately vested as of the date
of the termination of Recipient’s Continuous Service.

(d) For purposes of this Agreement, the following terms shall have the meanings
indicated:

(i) “Non-Vested Shares” means any portion of the Restricted Stock subject to
this Agreement that has not become vested pursuant to this Section 2.

(ii) “Vested Shares” means any portion of the Restricted Stock subject to this
Agreement that is and has become vested pursuant to this Section 2.



--------------------------------------------------------------------------------

3. Delivery of Restricted Stock.

(a) One or more stock certificates evidencing the Restricted Stock shall be
issued in the name of the Recipient but shall be held and retained by the
Records Administrator of the Company until the Vesting Date. All such stock
certificates shall bear the following legends, along with such other legends
that the Board or the Committee shall deem necessary and appropriate or which
are otherwise required or indicated pursuant to any applicable stockholders
agreement:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.

(b) The Recipient shall deposit with the Company stock powers or other
instruments of transfer or assignment, duly endorsed in blank with signature(s)
guaranteed, corresponding to each certificate representing shares of Restricted
Stock until such shares become Vested Shares. If the Recipient shall fail to
provide the Company with any such stock power or other instrument of transfer or
assignment, the Recipient hereby irrevocably appoints the Secretary of the
Company as his attorney-in-fact, with full power of appointment and
substitution, to execute and deliver any such power or other instrument which
may be necessary to effectuate the transfer of the Restricted Stock (or
assignment of distributions thereon) on the books and records of the Company.

(c) On or after the Vesting Date, upon written request to the Company by the
Recipient, the Company shall promptly cause a new certificate or certificates to
be issued for and with respect to all shares that become Vested Shares on the
Vesting Date, which certificate(s) shall be delivered to the Recipient within
fifteen (15) business days of the date of receipt by the Company of the
Recipient’s written request. The new certificate or certificates shall continue
to bear those legends and endorsements that the Company shall deem necessary or
appropriate (including those relating to restrictions on transferability and/or
obligations and restrictions under the applicable securities laws).

4. Termination of Continuous Service. Except as otherwise provided in Section 2,
if the Recipient’s Continuous Service with the Company is terminated, any
Non-Vested Shares shall be forfeited immediately upon such termination of
Continuous Service and revert back to the Company without any payment to the
Recipient. The Committee shall have the power and authority to enforce on behalf
of the Company any rights of the Company under this Agreement in the event of
the Recipient’s forfeiture of Non-Vested Shares pursuant to this Section 4.

5. Rights with Respect to Restricted Stock.

(a) Except as otherwise provided in this Agreement, the Recipient shall have,
with respect to all of the shares of Restricted Stock, whether Vested Shares or
Non-Vested Shares, all of the rights of a holder of shares of common stock of
the Company, including without limitation (i) the right to vote such Restricted
Stock, (ii) the right to receive dividends, if any, as may be declared on the
Restricted Stock from time to time, and (iii) the rights available to all
holders of shares of common stock of the Company upon any merger, consolidation,
reorganization, liquidation or dissolution, stock split-up, stock dividend or
recapitalization undertaken by the Company; provided, however, that all of such
rights shall be subject to the terms, provisions, conditions and restrictions
set forth in this Agreement (including without limitation conditions under which
all such rights shall be forfeited). Any Shares issued to the Recipient as a
dividend with respect to shares of Restricted Stock shall have



--------------------------------------------------------------------------------

the same status and bear the same legend as the shares of Restricted Stock and
shall be held by the Company, if the shares of Restricted Stock that such
dividend is attributed to is being so held, unless otherwise determined by the
Committee. In addition, notwithstanding any provision to the contrary herein,
any cash dividends declared with respect to shares of Restricted Stock subject
to this Agreement shall be held in escrow by the Committee until such time as
the shares of Restricted Stock that such cash dividends are attributed to shall
become Vested Shares, and in the event that such shares of Restricted Stock are
subsequently forfeited, the cash dividends attributable to such portion shall be
forfeited as well.

(b) If at any time while this Agreement is in effect (or shares granted
hereunder shall be or remain unvested while Recipient’s Continuous Service
continues and has not yet terminated or ceased for any reason), there shall be
any increase or decrease in the number of issued and outstanding Shares of the
Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
shares, then and in that event, the Board or the Committee shall make any
adjustments it deems fair and appropriate, in view of such change, in the number
of shares of Restricted Stock then subject to this Agreement. If any such
adjustment shall result in a fractional share, such fraction shall be
disregarded.

(c) Notwithstanding any term or provision of this Agreement to the contrary, the
existence of this Agreement, or of any outstanding Restricted Stock awarded
hereunder, shall not affect in any manner the right, power or authority of the
Company to make, authorize or consummate: (i) any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business; (ii) any merger, consolidation or similar transaction
by or of the Company; (iii) any offer, issue or sale by the Company of any
capital stock of the Company, including any equity or debt securities, or
preferred or preference stock that would rank prior to or on parity with the
Restricted Stock and/or that would include, have or possess other rights,
benefits and/or preferences superior to those that the Restricted Stock
includes, has or possesses, or any warrants, options or rights with respect to
any of the foregoing; (iv) the dissolution or liquidation of the Company;
(v) any sale, transfer or assignment of all or any part of the stock, assets or
business of the Company; or (vi) any other corporate transaction, act or
proceeding (whether of a similar character or otherwise).

6. Transferability. The shares of Restricted Stock are not transferable until
and unless they become Vested Shares in accordance with this Agreement. The
terms of this Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Recipient. Any attempt to affect a Transfer
of any shares of Restricted Stock prior to the date on which the shares become
Vested Shares shall be void ab initio. For purposes of this Agreement,
“Transfer” shall mean any sale, transfer, encumbrance, gift, donation,
assignment, pledge, hypothecation, or other disposition, whether similar or
dissimilar to those previously enumerated, whether voluntary or involuntary, and
including, but not limited to, any disposition by operation of law, by court
order, by judicial process, or by foreclosure, levy or attachment.

7. Tax Matters. Tax consequences on the Recipient (including without limitation
federal, state, local and foreign income tax consequences) with respect to the
Restricted Stock (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Recipient. The Recipient
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters, as well as the advisability of making of an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, with
respect to all or any portion of the Restricted Stock, and the Company shall
have no obligation or liability with respect thereto.

8. Amendment & Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto. No promises, assurances, commitments,
agreements, undertakings or representations, whether oral, written, electronic
or otherwise, and whether express or implied, with respect to the subject matter
hereof, have been made by either party which are not set forth expressly in this
Agreement.



--------------------------------------------------------------------------------

9. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

10. Miscellaneous.

(a) No Right to (Continued) Employment or Service. This Agreement and the grant
of Restricted Stock hereunder shall not confer, or be construed to confer, upon
the Recipient any right to employment or service, or continued employment or
service, with the Company or any Related Entity.

(b) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

(c) Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Restricted Stock hereunder, such provision shall
be stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

(d) No Trust or Fund Created. Neither this Agreement nor the grant of Restricted
Stock hereunder shall create or be construed to create a trust or separate fund
of any kind or a fiduciary relationship between the Company and the Recipient or
any other person. To the extent that the Recipient or any other person acquires
a right to receive payments from the Company pursuant to this Agreement, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

(e) Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).

(f) Interpretation. The Recipient accepts the Restricted Stock subject to all of
the terms, provisions and restrictions of this Agreement and the Plan. The
undersigned Recipient hereby accepts as binding, conclusive and final all
decisions or interpretations of the Board or the Committee upon any questions
arising under this Agreement.

(g) Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.



--------------------------------------------------------------------------------

(h) Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s President at its principal office and, in the
case of the Recipient, to the Recipient’s last permanent address as shown on the
Company’s records, subject to the right of either party to designate some other
address at any time hereafter in a notice satisfying the requirements of this
Section.

(i) Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

(j) Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware Corporation By:  

 

  Name:   Christopher Clemente   Title:   Chief Executive Officer

 

Agreed and Accepted: RECIPIENT: By:  

 

  [                     ]



--------------------------------------------------------------------------------

Schedule A

Additional Conditions of Vesting

No additional conditions exist.